CONTINUATION OF CRIMINAL COMPLAINT




                                                                 AFFIDAVIT
                                                        In support of Criminal Complaint



    UNITED STATES OF AMERICA                                                     CRIMINAL COMPLAINT
                   V.
     Ralph Kyle WESTBROOK                                                            Case Number:




    1.        On May 19, 2021 at approximately 5: 15 p.m., a Border Patrol Agent (BPA) arrested Ralph Kyle Westbrook for transporting
    twenty-one illegal aliens in furtherance into the United States through an immigration Border Patrol Checkpoint, located on
    Interstate Highway 35 near Laredo, Texas in Webb County.


    2.        A BPA was working his assigned duties at the immigration checkpoint when he observed a white tractor trailer approach
    his position at the commercial lane for inspection. As the driver, later identified as Ralph Kyle Westbrook, approached the
    inspection lane, he never came to a complete stop. As the tractor was slowly moving forward, Westbrook stated he was a United
    States Citizen (U.S.C.) without being asked the BPA. The BPA asked Westbrook where he was headed, and he yelled "Austin!" The
    BPA noticed the curtains to the sleeper were closed. Due to the loud noise of the tractor, the BPA stepped onto the tractor to better
    communicate with Westbrook. The BPA asked Westbrook if there was anyone in the tractor and he stated he was alone. The BPA
    then asked Westbrook if he could open the curtains of the sleeper, to which Westbrook slightly opened the curtain and the BPA was
    able to see a subject's leg. The BPA then asked Westbrook to fully open the curtain and the BPA discovered several subjects
    attempting to hide. Westbrook stated he did not know who those people were. The BPA then detained Westbrook and conducted an
    immigration on the subjects. A total of twenty-one subjects were discovered in the sleeper of the tractor and all subjects were
    determined to be foreign nationals with no legal documents to be in the United States. All subjects were placed under arrest and
    escorted inside the checkpoint for further processing and investigation.

    3.        Westbrook was read his Miranda Rights warning via service form 1-214. Westbrook acknowledged his rights and refused to
    give a statement without an attorney present.

    4.        Gerardo Oliver Acua-Artigas, a Mexican Citizen, is serving as a material witness for the case. Acua-Artigas stated a family
    member made financial arrangements for him to be smuggled into the United States for $9,000.00. He crossed the Rio Grande River
    on May 17, 2021 near Laredo, Texas with three other subjects including his spouse, Abrajan-Murillo. After they crossed the Rio
    Grande River, they were taken to multiple safe houses. Acua-Artigas stated on May 19, 2021, they were taken by an unknown man
    to a street where a white tractor was parked. Acua-Artigas stated the unknown man instructed them to get into white tractor through
    the passenger door that was open. As they entered the tractor, he observed an older white male wearing a pinkish shirt (Westbrook)
    sitting in the driver seat. Acua-A11igas was able to identify Westbrook as the driver of the tractor trailer via a six-pack photo lineup.




    5.       Claudia Abrajan-Murillo, a Mexican Citizen, is serving as a material witness for the case. Abrajan-Murillo stated a family
    member made arrangement for her to be smuggled into the United States for $9,000.00. She crossed the Rio Grande River on May
    17, 2021 near Laredo, Texas with three other subjects including her husband, Acua-Artiagas. After they crossed the Rio Grande
    River, they were taken to multiple safe houses. Abrajan-Murillo stated on May 19, 2021, they were taken by an unknown man to a
    street where a white tractor was parked. Acua-Artiagas stated the unknown man instructed them to get into white tractor through the
    passenger door that was open. As they entered the tractor, she observed an older white male with gray hair sitting in the driver seat.
